Citation Nr: 0123466	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  96-32 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and M.E.




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1956 to 
March 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                  

In a July 2001 rating action, the RO denied the appellant's 
claim of whether new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for 
depression, as secondary to the service-connected bilateral 
hearing loss.  There is no indication from the information of 
record that the appellant filed a Notice of Disagreement 
(NOD).  Accordingly, this issue is not before the Board for 
appellate consideration.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001)( to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In a November 1997 decision, the Board remanded this case.  
At that time, the Board noted that in an October 1995 VA 
audiological examination, the appellant was diagnosed with 
severe to profound bilateral hearing loss.  The Board further 
stated that in a December 1996 VA audiological examination, 
the examiner noted that the audiogram was inconsistent and 
that the test results were not adequate for rating purposes.  
According to the examiner, it was very possible that the 
appellant had a hearing loss, but he could not prove it.  
Thus, in light of the above, the Board remanded this case and 
requested that the RO schedule the appellant for a 
comprehensive VA audiological examination by an appropriate 
specialist, if available, to determine the current severity 
of his bilateral hearing loss and tinnitus.  All testing, to 
include an audiogram and any specialized examinations, deemed 
necessary, were to be performed.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in Dallas, Texas, from May 1994 to July 1997, show 
that in January 1998, the appellant had a magnetic resonance 
imaging (MRI) taken of his internal auditory canal (ICA).  
The impression was that there was no evidence of a mass in 
the ICA.  

In March 1998, the appellant underwent a VA audiological 
evaluation.  At that time, he stated that he could not hear 
and that the ringing in his ears was very severe and 
constant.  In regard to the appellant's audiological 
evaluation, the examiner stated that the bilateral thresholds 
were elevated and unreliable.  According to the examiner, the 
results were not adequate for rating purposes and they did 
not improve after counseling.  

A VA audiological evaluation was conducted in June 1998.  At 
that time, the examiner noted that the otological examination 
was within normal limits.  However, the examiner also 
indicated that the audiogram was invalid.  According to the 
examiner, the "tympanometry" revealed normal acoustic 
reflexes.  The diagnosis was of functional (hysterical) 
hearing loss versus malingering. 

In July 1998, the appellant underwent a VA audiological 
evaluation.  At that time, the examiner stated that the test 
results were inconsistent and could not be duplicated after 
being re-instructed.  The examiner further indicated that the 
results of the acoustic immittance, pure tone testing, and 
speech reception testing were not consistent.  According to 
the examiner, the results were not adequate for rating 
purposes.  

In a Statement of Representative in Appeals Case, the 
appellant's representative, the Disabled American Veterans 
(DAV), contended that the appellant's VA remand examinations 
were inadequate.  The DAV maintained that due to the 
appellant's previously diagnosed "severe to profound 
bilateral hearing loss," it was "plausible" that he 
misunderstood the directions for the examinations even though 
he was instructed several times.  The DAV further noted that 
if the appellant could not hear oral instructions, and no 
attempt was made to give the instructions in writing so that 
he could visually acknowledge the instructions, then the 
examinations were flawed.   

Although the Board regrets further delay, in light of the 
above, the Board is of the opinion that another VA 
examination, as specified in greater detail below, should be 
performed.  The statutory duty to assist the appellant in the 
development of evidence pertinent to his claim includes a 
contemporaneous and thorough examination when appropriate.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended 
at 38 U.S.C.A. § 5103A (West Supp. 2001)), 
request that the appellant identify the 
names, addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him in 
recent years for his bilateral hearing 
loss and tinnitus.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this request, 
which have not been previously secured.  
The RO should also inform the appellant of 
any records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (codified as amended at 38 U.S.C.A. 
§ 5103A (West Supp. 2001)).

3.  Thereafter, the RO should schedule 
the appellant for a comprehensive VA ear 
examination by an appropriate specialist, 
if available, to determine the current 
severity of his bilateral hearing loss 
and tinnitus.  All testing, to include an 
audiogram and any specialized 
examinations, deemed necessary should be 
performed.  If appropriate, the examiner 
should consider using written 
instructions.  A complete rationale for 
any opinion expressed should be included 
in the examination report.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.   

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).   

5.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
an increased rating for bilateral hearing 
loss and entitlement to an increased 
rating for tinnitus.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified; however, the appellant is 
advised that failure to cooperate by not reporting for any 
scheduled examinations may result in the denial of the claim.  
38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




